In The

                          Court of Appeals

              Ninth District of Texas at Beaumont

                           __________________

                           NO. 09-20-00167-CR
                           NO. 09-20-00168-CR
                           __________________



             JUSTIN AUGUSTUS STEPHENS, Appellant

                                    V.

                  THE STATE OF TEXAS, Appellee

__________________________________________________________________

            On Appeal from the 435th District Court
                  Montgomery County, Texas
      Trial Cause Nos. 19-12-17117-CR and 19-12-17119-CR
__________________________________________________________________

                      MEMORANDUM OPINION

     Justin Augustus Stephens appeals from two convictions, a

conviction for evading arrest or detention and a conviction for theft. 1 The

offenses were tried together in a trial to the bench after Stephens waived


     1Tex.  Penal Code Ann. § 38.04 (evading arrest or detention); id. §
31.03 (theft).
                                  1
his right to a trial by jury. After filing notices of appeal, the trial court

appointed an attorney to represent Stephens in his appeals. The attorney

discharged his responsibilities to Stephens by filing an Anders brief in

the appeals. 2

     In the brief, Stephens’ attorney represents there are no arguable

reversible errors to be addressed in Stephens’ appeals. 3 The brief the

attorney filed contains a professional evaluation of the record, and the

attorney explains why no arguable issues exist under the records in these

cases to support arguments that would allow this Court to reverse the

trial court’s judgments. 4 Stephens’ attorney also represented that he sent

Stephens a copy of the brief and the record in his appeals.

     When the brief was filed, the Clerk of the Ninth Court of Appeals

notified Stephens, by letter, that he could file a pro se brief or response

with the Court on or before October 18, 2021. Stephens responded by

alleging that his attorney was ineffective without offering any further

explanation. And in Stephens’ response, he asked the Court to appoint

another attorney to represent him in his appeals. After Stephens filed his


     2See Anders v. California, 386 U.S. 738, 744 (1967).
     3See id.; High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
     4Id.

                                    2
response, he subsequently sent the Court some additional letters, but

nothing in them raises an arguable error that requires appointing

another attorney to re-brief Stephens’ appeals.

        When an attorney files an Anders brief, we are required to

independently examine the record and determine whether the attorney

assigned to represent the defendant has a non-frivolous argument that

would support an argument to overturn the judgment at issue in the

appeal. 5 After reviewing the clerk’s records, the reporter’s records, and

the attorney’s brief, we agree there are no arguable grounds supporting

reversing the judgment in the appeals. Thus, it follows the appeals are

both frivolous. 6 For that reason, we need not require the trial court to

appoint another attorney to re-brief the appeals. 7




        5Penson   v. Ohio, 488 U.S. 75, 80 (1988) (citing Anders, 386 U.S. at
744).
           Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App.
        6See

2005) (“Due to the nature of Anders briefs, by indicating in the opinion
that it considered the issues raised in the briefs and reviewed the record
for reversible error but found none, the court of appeals met the
requirements of Texas Rule of Appellate Procedure 47.1.”).
      7See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

Cassidy may challenge our decision in the case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                     3
     The trial court’s judgments are affirmed.

     AFFIRMED.



                                        _____________________________
                                             HOLLIS HORTON
                                                  Justice

Submitted on January 4, 2022
Opinion Delivered August 10, 2022
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




                                    4